Title: To Thomas Jefferson from Daniel Brent, 23 March 1822
From: Brent, Daniel
To: Jefferson, Thomas

Dear Sir  Wastn, 23 March 1822.I have just had the Pleasure of receiving your favor of the 19th Instant, and I lose no time in complying with your Request, By sending you the documents which you mention, to which I have added some others, that I have thought you might like to be possessed of. I am, Dear Sir, with perfect Esteem and Respect, your ever faithful, obedt ServtDaniel Brent.Documents herewith sent, in separate packets.Census. (4th)Register for 1822Calendar for Do4 Messages of the President to Congress during the present session.Report of Patents &ca